Citation Nr: 1730343	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-10 038	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, S.G.


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972 in the United States Army, with service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The Veteran and his wife testified before the Board in August 2012, and a transcript of the hearing is associated with the record.  

In a June 2015 decision, the Board denied the Veteran's sleep apnea claim and remanded the issue of psychiatric disorder, to include posttraumatic stress disorder (PTSD).  No appeal was taken; hence, the Board's decision on the issue of sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2016).  The RO overlooked this detail and considered the issue of sleep apnea in the Supplemental Statement of the Case and VA Form 8.  Only the issue of psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been returned to the Board.  

In May 2017, VA notified the Veteran by letter that the Veterans Law Judge who took his testimony in 2012 was no longer with the Board, asking whether he desired to have another hearing.  The Veteran did not respond.  Therefore, it is presumed he did not wish to have another hearing.  


FINDING OF FACT

A psychiatric disorder, to include PTSD, was manifested in service or was otherwise manifested in the first year following the Veteran's discharge from active duty, and the disability is shown to be related to his service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. § 3.304(f).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), (holding that "the Board's obligation to read filings in a liberal manner does not require the Board. . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

Legal Criteria, Factual Background, and Analysis

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38  C.F.R. § 4.125(a) [conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38  C.F.R. § 3.304(f) (2016). 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a prisoner of war (POW) as established by official records, including recognized military combat citations or other supportive evidence.  Here, however, where it does not appear that the Veteran engaged in combat with the enemy or was a POW, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements.  Cohen v. Brown, 10 Vet. App. 128 (1997).   

Psychiatric Disorder / PTSD

The available records show that the Veteran had received individual psychiatric therapy in 1999 at a private facility; unfortunately the records have been destroyed.  The Veteran testified before the Board he was being seen for depression.  

An October 2010 VA Administrative Decision found that it was likely the Veteran had feared for his life while stationed in the Republic of Vietnam.  It was conceded he had an in-service stressor.  

A VA examination was conducted in December 2010.  The Veteran was diagnosed with major, recurrent depression.  The examiner concluded is was less likely than not related to fear of hostile military activity, noting the Veteran denied the relationship between the two.  

During a VA examination in December 2016, the examiner confirmed a diagnosis of PTSD and Major Depressive Disorder, indicating they were related to the Veteran's active duty service, which included combat activities in a war zone where the Veteran was an engineer.   The examiner indicated the stressor was related to the Veteran's fear of hostile military or terrorist activity.  The RO denied the claim, indicating the Veteran cited to events that could not be verified.  

In explaining why the Veteran had not met the criteria for PTSD in the past, the December 2016 VA examiner noted the Veteran's PTSD symptoms likely created discomfort that prevented him from adequately conveying his stressful military experiences to past providers.  As noted above, the medical examiner found a clear stressor related to the Veteran's service, diagnosed him with depression and PTSD, and found these conditions to be related to the in-service stressor.  In addition, the record reflects the VA conceded the stressor issue as far back as October 2010, which was not noted in the October 2010 VA exam.  

Based on the above, the Board finds that the December 2016 opinion contains a better review of the available evidence, contains a more insightful examination of the Veteran, and provides a more complete rationale.  Therefore, the Board places greater weight on the December 2016 medical opinion, and at a minimum, places the opinions in equipoise.  Hence, the requirements of 38 C.F.R. § 3.304(f) have been met, and service connection for PTSD is warranted.  


ORDER

Service connection for a psychiatric disorder, to include posttraumatic stress disorder, is granted.  




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


